Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on March 1, 2021 is acknowledged. 
3.	Supplemental amendment filed on March 11, 2021 is acknowledged. 
4.	Claims 14-32 are pending in this application and allowed in this office action.
5.	This is a first action allowance.


Restriction
6.	Applicant’s election without traverse of the species Gram negative as a single disclosed species of microorganism, Acinetobacter baumannii as a single disclosed species of Gram negative, aminoglycoside-based antibiotic as a species of additional antibiotics, a cosmetic component and formulation as the species of component and formulation, and anti-oxidant as the single disclosed species of the component elected in the reply filed on March 1, 2021 is acknowledged. A search was conducted on SEQ ID NO: 1 and this appears to be free of prior art. The species election is withdrawn and claims 14-32 are examined on the merits in this office action.


REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance: A method for treating a microorganism infection or inflammation caused by the microorganism, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 14-32, as set forth in the preliminary amendment filed on March 11, 2021, are allowed.

CONCLUSION
Claims 14-32 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE HA/Primary Examiner, Art Unit 1654